DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020, 03/03/2020, 11/04/2019, 07/08/2019 and 12/13/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-188612, filed on 09/28/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 3, recites “performing the constant-current control when a fourth state in which the lamp voltage stabilizes commences after the third state, using the second current command right before then.” renders the claim to be indefinite, For example what is “before then” it appears that the sentence is incomplete. It’s unclear what state the applicant is trying to refer to.
In regards to claim 5, recites “performing the constant-current control when a fourth state in which the lamp voltage stabilizes commences after the third state, using the second current command value having been changed right before then.” renders the claim to be indefinite, For example what is “before then” it appears that the sentence is incomplete. It’s unclear what state the applicant is trying to refer to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al [US 2009/0278469 A1] in view of Yamamoto et al [US 2012/0049764 A1].
In regards to claim 1, Tanaka discloses a discharge lamp lighting control apparatus (Fig. 5, 100 & Paragraph [0080]) comprising: 
an inverter circuit (Fig. 5, 103) supplying a discharge lamp (Fig. 5, 31) with a lamp current (Paragraph [0080]); and 
(Fig. 5, 105 & Paragraph [0080]) that performs a constant-current control of the lamp current (Fig. 6 & Paragraph [0086-87]) and outputs a current command value to perform the constant-current control (Paragraph [0088]) to the inverter circuit (Fig. 5, 103), 
Yamada does not specify wherein the control circuit performs the constant-current control by changing the current command value to a smaller value in a stable state in which a rise change value of a lamp voltage becomes less than a certain value after the discharge lamp is turned on.
Yamamoto discloses wherein the control circuit (Fig. 1, 8) performs the constant-current control (Paragraph [0073]) by changing the current command value (Fig. 7f, 4) to a smaller value (Fig. 7f, 3.64) in a stable state in which a rise change value of a lamp voltage (Fig. 7f, 50-55) becomes less than a certain value (Fig. 7f, slope of 0 to t45 greater than rise in change from 45-90) after the discharge lamp is turned on (Paragraph [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Yamada with the control circuit performs the constant-current control by changing the current command value to a smaller value in a stable state in which a rise change value of a lamp voltage becomes less than a certain value after the discharge lamp is turned on for purpose of reduce damage to the pair of electrodes in the high-pressure discharge lamp while moderating a delay in the buildup of luminous flux in the lamp as disclosed by Yamamoto (Paragraph [0011]).
In regards to claim 2, Yamada in view of Yamamoto discloses the discharge lamp lighting control apparatus according to Claim 1, wherein the control circuit (Yamamoto: Fig. 1, 8) performs a constant-power control (Yamamoto: Paragraph [0100]) by which an output power (Yamamoto: Paragraph [0079-82]) becomes a constant power when the output power (Yamamoto: Fig. 7f-g 55) exceeds a predetermined power limiter value (Yamamoto: Fig. 7f-g, 50), and outputs a power command value (Paragraph [0084]) to perform the constant-power control (Yamamoto: Paragraph [0100]) to the inverter circuit (Yamamoto: Fig. 1, 6); and the control circuit (Yamamoto: Fig. 1, 8) performs the constant-current control (Yamamoto: Paragraph [0073]) in the stable state (Yamamoto: Fig. 7f, 3.64) by changing the current command value (Yamamoto: Fig. 7g, 4) to a smaller value (Yamamoto: Fig. 7g, 3.64) when the output power (Yamamoto: Fig. 7g, U) exceeds the power limiter value (Yamamoto: Fig. 7f-g, 50).

Allowable Subject Matter
Claims 3-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  “wherein the control circuit performs the following control in the order shown below until the lamp voltage stabilizes after the discharge lamp is turned on: (1) performing the constant-current control using a predetermined first current command value in a first state after the discharge lamp is turned on. (2) performing the constant-power control at a stage of becoming a second state in which the output power exceeds the power limiter value due to a rise of the lamp voltage after the first state. (3) performing the constant-current control by changing the current command value from the first current command value to a second current command value that is smaller than the first current command value, when the output power exceeds the power limiter value due to a rise of the lamp voltage, at a stage of becoming a third state in which the rise change value of the lamp voltage becomes less than a certain value after the second state. (4) performing the constant-current control in the third state by changing the second current command value to a smaller value every time the output power exceeds the power limiter value due to a rise of the lamp voltage. (5) performing the constant-current control when a fourth state in which the lamp voltage stabilizes commences after the third state, using the second current command value having been changed right before then.” recited in claim 3.
Claim 5 is allowable if the 112 rejection is overcome.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 5, the prior art of record does not teach or suggest an apparatus with over other claim features “performing a constant-current control of the lamp current using a predetermined first current command value in a first state after the discharge lamp is turned on; performing a constant-power control in such a manner that an output power becomes a constant power at a stage of becoming a second state in which the output power exceeds a predetermined power limiter value due to a rise of a lamp voltage after the first state; performing the constant-current control using a second current command value that is smaller than the first current command value when the output power exceeds the power limiter value due to a rise of the lamp voltage at a stage of becoming a third state in which a rise change value of the lamp voltage becomes less than a certain value after the second state; performing the constant-current control in the third state by changing the second current command value to a smaller value every time the output power exceeds the power limiter value due to a rise of the lamp voltage; and performing the constant-current control when a fourth state in which the lamp voltage stabilizes commences after the third state, using the second current command value having been changed right before then.” as recited in claim 5.
The claim in the application are deemed to be directed to nonobvious improvement over Yamada et al [US 2009/0278469 A1] who teaches The lighting method maintains a discharge of the high-pressure mercury lamp that has a function of the halogen cycle. The control is performed as follows. From when the high-pressure mercury lamp is lighted up to when a lamp voltage Vla reaches a first voltage value V1, a constant current control is performed. When the lamp voltage Vla reaches the first voltage value V1, the constant current control is switched to a constant power control which is performed at a first power value W1. While the discharge of the lamp is maintained, when the lamp voltage Vla reaches a voltage value (second voltage value V2) at which a state of the halogen cycle deviates from a proper state, the constant power control is performed by reducing the first power value W1 to a second power value W2.
The primary reason of allowance of the claims is improvement with performing a constant-current control of the lamp current using a predetermined first current command value in a first state after the discharge lamp is turned on; performing a constant-power control in such a manner that an output power becomes a constant power at a stage of becoming a second state in which the output power exceeds a predetermined power limiter value due to a rise of a lamp voltage after the first state; performing the constant-current control using a second current command value that is smaller than the first current command value when the output power exceeds the power limiter value due to a rise of the lamp voltage at a stage of becoming a third state in which a rise change value of the lamp voltage becomes less than a certain value after the second state; performing the constant-current control in the third state by changing the second current command value to a smaller value every time the output power exceeds the power limiter value due to a rise of the lamp voltage; and performing the constant-current control when a fourth state in which the lamp voltage stabilizes commences after the third state, using the second current command value having been changed right before then.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844